Citation Nr: 1518866	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-21 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center in Atlanta, Georgia


THE ISSUE
Entitlement to treatment in the Department of Veterans Affairs (VA) healthcare system without a copayment requirement for the year 2010.  


WITNESS AT HEARING ON APPEAL

Veteran, C.H, C.M.


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel



INTRODUCTION

The Veteran had active service in the United States Army from June 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 administrative determination of the U.S. Department of Veterans Affairs (VA) Health Eligibility Center in Atlanta, Georgia.  The Veteran resides in Arkansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Based on an Income Verification Match (IVM), performed in concert with an annual means test, the VHA determined that, in the year 2010, the Veteran was required to pay co-payments for medical care.  He was placed into care Priority Group 8 at that time, which requires certain monies to be paid out of pocket for VA healthcare services (e.g. pharmaceutical co-pays, etc.).  

Essentially, the Veteran contends that the income level estimated by VA is too high.  A point of specific contention is that VA counted $9,000.00 of rent income as income for healthcare eligibility.  The Veteran has asserted that, as documented in his federal income tax return, that monies generated for a rental property held by he and his wife did not generate a profit in 2010.  Based on the submitted Internal Revenue Service (IRS) Form 1040, a Schedule E addendum does note a $240.00 declared loss on the property for which $9,000.00 was paid in rent.  It is, however, noted that for VA purposes, to include as regards liabilities for healthcare expenses, "income received from real or personal property owned by the claimant will be counted."  38 C.F.R. § 3.262 (k)(2).  Thus, while the Veteran did report a loss on his rental property, and such a loss was apparently accepted by the IRS, the income of $9,000.00 was received and according to regulation, must be counted as part and parcel of the total income for VA purposes.  

Despite this, the Veteran has recently alleged that he has documentation which would indicate that, in 2010, he had medical expenses that should reduce the overall amount of income considered by VA.  Apparently, the Veteran was somewhat unsure as to if this documentation should be submitted at the outset of his claim, as he asserted that his rent income should not be counted in his overall income and that he would only submit evidence of medical expenses "if requested."  The Veteran does appear to have been provided with information as to how to substantiate his claim prior to the adverse administrative determination in this case; however, in the notice of disagreement, VA was put on notice that evidence regarding medical expenses (and hence, potentially favorable to the Veteran) did exist.  There is some indication that attempts were made subsequent to the receipt of the Veteran's disagreement to secure records of medical expenses via telephone; however, a current phone number was deemed to not be of record and the appeal was forwarded to the Board.  The Veteran's address is, however, known, and there is no indication as to why the query with respect to the identified medical expenses could not be sent via written correspondence.  

In this regard, it is noted that "unusual medical expenses," as defined by regulation, are to be considered when calculating the Veteran's income for VA purposes.  38 C.F.R. § 3.262(l).  That the Veteran has identified potentially having such expenses; a letter should be dispatched to him with respect to VA's duty to assist him in the obtaining of these records.  Specifically, he should be asked to provide the names, addresses, and dates of the alleged treatment in 2010, and should provide a release so that efforts can be made to secure those records.  In addition, the Veteran should be informed of his own ability to submit copies of his medical expenses in 2010 so that this evidence can be considered without additional delay.  

In addition to this development, efforts should be made to secure any records of billing for medical expenses for VA services.  Indeed, records held in federal custody are considered to be constructively part of the record, and the Veteran has indicated that he has utilized VA for medical care in 2010 and, as a result of his change in Priority group, has incurred medical expenses while in that care.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). 
 
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the names, addresses, and dates of private medical treatment productive of medical expenses in the year 2010.  In this regard, should the Veteran provide such information in addition to the appropriate waivers, obtain copies of the bills associated with such care for consideration of any charges which might, potentially, amount to unusual medical expenses for the purposes of calculating income for that year.  The Veteran should also be informed of his ability to submit these records on his own, and any received copies of these expense reports should be associated with the claims file.  Should no records be obtained, annotate the file accordingly.  

2.  Obtain copies of billing information for the Veteran regarding afforded VA care in 2010.  Attach copies of these records to the claims file.  Should no records exist, annotate the file accordingly.  

3.  Following the aforementioned development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case (SSOC) and return the case to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




